"Walker, J.,
after stating tbe case: Tbe first questions are whether chapter 202 of tbe Private Laws of 1915 was in force when tbe act of 1917 was passed, and whether tbe last named statute was properly passed and is a valid enactment for tbe purposes therein set forth. It appears from tbe above recital of tbe several statutes, or tbe substance of them, that tbe provisions of chapter 202 were required to be submitted to tbe people for their approval or disapproval, and that it was not to have any force or effect until this was done and a majority of tbe voters cast their ballots in favor of their adoption.and thereby authorized the change in tbe charter proposed to be made by them. It is not open to question now that tbe Legislature may provide that a statute shall not take effect or be in force until approved by the people at an election to be held for tbe purpose of ascertaining their will in respect thereto. That this can be bone has been settled by nu*144merous decisions of tbis Court, whatever may be the rule in other jurisdictions. This question was fully considered by the Court in Manly v. City of Raleigh, 57 N. C., 370, and the Legislature’s power to pass such a statute was clearly demonstrated by Chief Justice Pearson in an exhaustive opinion,- and it was said that Thompson v. Floyd, 47 N. C., 313, directly supports the conclusion reached by the Court. In Cain v. Comrs., 86 N. C., 8, at p. 13, Chief Justice Smith says: “It has not been seriously questioned that the Legislature may make an enactment to take effect only upon the happening of a contingent event; but it has been earnestly maintained that when the event is the expression of the popular will, ascertained by an election, it is in effect a transfer of legislative power to the voters. In reference to this distinction, Redfield, C. J., in an elaborate opinion delivered in S. v. Parker, 26 Vt., 367, says that ‘The distinction attempted between the contingency of a popular vote and other future contingencies is without all just foundation in sound policy and sound reasoning.’ Whatever differences may be found in the adjudications elsewhere, it is settled by the decision in Manly v. Raleigh, 57 N. C., 370, that such power may be exercised by the Legislature, and it is declared that ‘When it is provided that a law shall not take effect unless a majority of the people vote for it, or it is accepted by a corporation, the provision is in effect a declaration that in the opinion of the Legislature the law is not expedient unless it be so voted (or accepted).’ This principle underlies all ‘local option’ legislation and is fully recognized and established in this State.” citing Caldwell v. Justices, 57 N. C., 323. The same learned judge said in Evans v. Comrs., 89 N. C., 154, at p. 158: “This provision leaves the Legislature free to confer upon municipal organizations, the power to create debts and issue public securities in order to raise funds to meet those ‘necessary expenses’ when it may be deemed expedient, and the legislation may be made dependent on the result of a popular vote for its efficacy,” citing Manly v. City of Raleigh, supra; Newsom v. Earnheart, 86 N. C., 391; Hill v. Comrs., 67 N. C., 367. There having been no election as provided for in chapter 202 of the Private Laws of 1915, that statute is not in force, and has not been since its enactment, except for the purpose of holding an election, as therein required, to ascertain if the people approved it. A favorable vote of the people was the condition upon which its provisions should take effect, and this condition has not been complied with. That act being out of the way, we come to the next question, Has the act of 1917 any validity? It was evidently intended to operate as a whole, as a scheme for making improvements in the town, and contracting debts, and levying taxes, when necessary, or expedient, to execute the intention and purpose of the act. Authority is ex*145pressly given to do so, and tbe town authorities actually intend to contract a debt and to levy taxes. Tbe act of 1917 incorporates certain sections of chapter 56 of Public Laws of 1915, which confer broad and almost unlimited power to borrow money, issue bonds or notes, with interest, to be paid by the proceeds of the sale of “local improvement bonds,” or assessment bonds, or by an annual tax levy. The fact that this indebtedness may, perhaps, be ultimately discharged from the sale or collection of assessment bonds does not change or alter its character as an independent indebtedness of the town. W© so held in Charlotte v. Trust Co., 159 N. C., 388. The act expressly provides that the governing body “may issue notes or certificates of indebtedness of the municipality.” These obligations, therefore, are those of the town, however they may be secured by collaterals or paid at maturity. In the case just cited it is said: “The act directs the board of aldermen to issue bonds of the city and sell them. The use of the word bond ex vi termini implies that the city is bound. As said by the United States Supreme Court in Davenport v. County of Dodge, 105 U. S., 237 (26:1018), a ‘Bond implies an obligor bound to do what is agreed shall be done.’ Also, in Morrison v. Township of Bernards, 25 N. J. Law, 219, Chief Justice Beasley, speaking of the force and effect of a direction in the statute that the township issue ‘bonds,’ says: ‘A similar implication, but one of greater force, arises from the direction that bonds are to be given under the hands and seals of the commissioners, for an instrument of that kind cannot be created without the presence of an obligor; and, indeed, it seems like a solecism to say that the statute calls for the making of a bond, but that nobody is to be bound by it.’ Not only that, but it is also held by the authorities that when the word ‘bond’ is used in connection with municipal obligations, designating what is commonly called ‘municipal bonds,’ then this means negotiable bonds. This is expressly held in Nalle v. City of Austin, 22 S. W., 668. See, also, McCless v. Meelcins, 117 N. C., 34; Charlotte v. Shepard, 122 N. C., 602.” .The act of 1917 is, therefore, clearly within the requirement of Constitution, Art. II, sec. 14, that “No law shall be passed to raise money on the credit of the State, or to pledge the faith of the State, directly or indirectly, for the payment of any debt, or to impose any tax upon the people of the State, or allow the counties, cities, or towns to do so, unless the bill for the purpose shall have been read three several times in each house of the General Assembly and passed three several readings, which readings shall have been on three different days and . agreed to by each house respectively, and unless the yeas and nays on the second and third readings of the bill shall have been entered on the journal.” The section was construed in Cotton Mills v. Waxhaw, 130 N. C., 293, where the Court *146beld: “Tbis section of tbe Constitution makes no distinction, whatever between ‘necessary expenses’ and unnecessary or extraordinary expenses, and we have no power to create any such distinction by judicial construction. Sucb a distinction is made only in Article VII, sec. 7, wbicb is as follows: ‘No county, city, town, or other municipal corporation shall contract any debt, pledge its faith or loan its credit, nor shall any tax be levied or collected by any officers of the same, except for the necessary expenses thereof, unless by a vote of the majority of .the qualified voters therein.’ "We are, therefore, compelled to hold that no city or town can levy any tax or incur any debt for any purpose whatever unless the act authorizing such tax or debt is passed in accordance with the provisions of Article II, sec. 14, of the Constitution. Therefore, the charter of the town of Waxhaw, not having been so passed, confers no power of taxation.”
The object in referring to certain sections of the public act of 1915 by their numbers was to incorporate them with the act of 1917 as a part of it, and to avoid the necessity of setting them out at full length or even extensively.
Our conclusion, therefore, is that chapter 202 of Private Laws of 1915 had never been in force and effect, and that the act of 1917 is within that class of statutes which are required to be read and passed in accordance with Constitution, Art. II, sec. 14, and this not having been done, it is not valid. Its character as a valid or invalid statute was not affected by the fact that chapter 56 of {he Public Laws of 1915 was passed in compliance with Constitution, Art. II, sec. 14. The result is that the town of Lenoir may fall back upon its original charter of 1909, or it may, and we are inclined to the opinion that it can, proceed under chapter 56 of the Public Laws of 1915, if it chooses, in making its local improvements; but it must comply with the provisions of that act in doing so.
As chapter 202 of the Private Laws of 1915 has had no vitality except for the purpose above indicated, it is apparent that the cases cited by the defendant’s counsel (Robinson v. Goldsboro, 122 N. C., 214; Lutterloh v. Fayetteville, 149 N. C., 66) have no application to the question. In those cases the original statutes were in full force and effect in all their parts, and were not dependent for their operation upon any vote of the people or other condition. They were in force for.all purposes designated in them from the day that they were ratified.
Counsel argued that the legislative will could not be defeated by the failure of the town officers to order and hold an election as required by the private act of 1915. This is not the question. The fact is that the election has never been held, and the Legislature had the power *147to declare, and did declare, tbat tbe act should have uo force or effect until ratified by tbe people at tbe polls. If it be said tbat tbe Legislature could strike out tbe provision as to tbe election, by tbe amendment of 1917, tbe answer is tbat it would be then undertaking to confer a new and unconditional power to contract debts and levy taxes, wbicb was not done by tbe private act of 1915, and tbe act of 1917 for tbis reason should have been passed according to tbe requirements of Constitution, Art. II, sec. 14, and especially so when it originally granted a very broad power of contracting debts and levying taxes by adopting tbe sections of Public Laws of 1915, cb. 56, specified therein. We may also state tbat Public Laws of 1915, cb. 56, not only authorizes tbe contracting of a debt, tbe issuing of notes and bonds, and tbe levying of taxes, but by section 17 tbe full faith and credit of the town are pledged for tbe payment of all bonds, notes, and other obligations under tbe act. Tbe amendment of 1917 created an absolute and unqualified power to tax and contract debts not given by tbe private act of 1915, wbicb was a conditional one. Whether tbe town can proceed under Private Laws of 1915, cb. 202, to order an election is not before us, as it has not done so heretofore, and tbe act is not in force without it.
In any view of tbe case, we think the result we have reached is correct. There was error in refusing tbe injunction.
Error.